United States Court of Appeals
                      For the First Circuit

No. 13-2085

      SENLY SUGIARTO; JEMMY KOROMPIS; JEISY VANYA KOROMPIS,

                           Petitioners,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS


                              Before

                   Thompson, Lipez and Barron,

                         Circuit Judges.


     Thomas V. Massucci on brief for petitioners.
     Julia J. Tyler, Office of Immigration Litigation, Civil
Division, United States Department of Justice, Stuart F. Delery,
Assistant Attorney General, Civil Division, and Shelley R. Goad,
Assistant Director, on brief for respondent.



                          August 1, 2014
              BARRON, Circuit Judge.     Petitioner Senly Sugiarto, an

Indonesian citizen, unsuccessfully applied for asylum eight years

ago.       She now seeks -- along with her husband and daughter1 -- to

have the Board of Immigration Appeals reopen that earlier request.

Because we find no basis for overturning the Board's refusal to do

so, we deny her petition for review.

              Sugiarto entered the United States on a tourist visa in

January 2005, overstayed that visa's expiration, and applied for

asylum in January 2006.       At the time of her asylum application,

Sugiarto, who is Christian, claimed she would face "persecution

. . . on account of . . . religion" if she were removed to

Indonesia. 8 U.S.C. § 1101(a)(42)(A). An Immigration Judge denied

her application in mid-2007, and, after the Board of Immigration

Appeals affirmed, this Court denied Sugiarto's petition for review

on the merits in late 2009.      Sugiarto v. Holder, 586 F.3d 90 (1st

Cir. 2009). Nearly four years later, Sugiarto filed this motion to

reopen her asylum request with the Board of Immigration Appeals,

which by regulation is authorized to decide such motions. 8 C.F.R.

§ 1003.2(c)(1).




       1
        Sugiarto's husband and daughter joined her asylum
application   as   derivative    beneficiaries   under  8   U.S.C.
§ 1158(b)(3)(a) and 8 C.F.R. § 1208.21. They join her petition as
well, but their claims are dependant on Sugiarto's, so we analyze
the case as if Sugiarto were the sole petitioner. Ang v. Gonzales,
430 F.3d 50, 52-53 (1st Cir. 2005).

                                   -2-
             Motions to reopen asylum orders are generally disfavored

because they disrupt "'compelling public interests in finality and

the expeditious processing of proceedings.'"                     Guerrero-Santana v.

Gonzales,    499 F.3d 90,    92    (1st   Cir.     2007)    (quoting          Raza   v.

Gonzales, 484 F.3d 125, 127 (1st Cir. 2007)).                     Thus, such motions

must provide evidence material to the asylum claim that was not

available     at    the     time    of   the     asylum    hearing.             8    U.S.C.

§ 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(1).                     Sugiarto's motion is

especially disfavored, however, because she filed it late.                                 8

U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2) (motions to

reopen   must      generally   be    filed      within    90    days   of   the       final

administrative decision in the initial proceeding).                     As a result,

Sugiarto must clear an additional hurdle.                 She must first show her

motion is based on "changed country conditions arising in [her]

country of nationality or the country to which removal has been

ordered."       8     U.S.C.        §      1229a(c)(7)(C)(ii);              8        C.F.R.

§ 1003.2(c)(3)(iii).           In this case, the relevant country is

Indonesia.

             In denying the motion to reopen, the Board concluded

Sugiarto failed to provide sufficient evidence of changed country

conditions.        Instead, the Board determined the new evidence she

supplied was "largely cumulative of the evidence presented when the

case was last before the Immigration Judge."                   We cannot find fault

with the Board's assessment of the evidence of changed country


                                          -3-
conditions.    We certainly cannot say that the Board's decision was

"arbitrary, capricious, or irrational," which is the standard we

must apply since we review here for an abuse of discretion.                    Raza,
484 F.3d at 127.

             To make the required threshold showing, Sugiarto relied

primarily on an affidavit by Dr. Jeffrey A. Winters, a professor of

political science at Northwestern University and an expert on

Indonesia.      Dr.   Winters      recounts      many    alarming     incidents     of

religious intolerance in Indonesia, including many that occurred

after Sugiarto's hearing before the Immigration Judge on May 18,

2007.   But although the incidents Dr. Winters describes in his

affidavit are disturbing, the record shows the Board had reason to

conclude they are similar to those described in materials Sugiarto

offered at her asylum hearing.           Furthermore, consistent with that

conclusion,    Dr.    Winters      acknowledges         in   his   affidavit   that

"religious extremism" and violence against religious minorities

have been problems in Indonesia since at least 2001. Thus, as with

a very similar affidavit from Dr. Winters discussed in Marsadu v.

Holder, 748 F.3d 55, 59 (1st Cir. 2014), the Board did not abuse

its discretion in finding that the Winters Affidavit showed only

what we described in Marsadu as a "mere continuation" of prior

conditions,    id.,   or    what    we    have    elsewhere        described   as    a

"persistence of negative conditions," Lie v. Holder, 729 F.3d 28,

31 (1st Cir. 2013).        Such showings are not enough to demonstrate


                                         -4-
the changed country conditions required of untimely motions to

reopen.    Marsadu, 748 F.3d at 59; Lie, 729 F.3d at 30-31.

            Sugiarto did submit additional evidence to support her

motion. This evidence included affidavits from her brother-in-law,

from her friend, and from her uncle.         She also submitted a number

of news articles. But while this evidence also recounts disturbing

incidents of religiously motivated violence, here, too, the Board

acted within its discretion in finding it lacking.          Some of these

additional submissions describe religiously motivated attacks that

occurred in Indonesia as many as eight years before her initial

application.   These submissions thus reinforce the impression of a

persistent problem rather than a recent change.        Other submissions

describe incidents without stating when they occurred.             Without

that information, these submissions cannot show that conditions in

Indonesia changed after Sugiarto's asylum hearing.          And while some

of the additional affidavits and articles Sugiarto submitted do

refer to attacks that occurred after her asylum hearing, this

evidence, like the Winters Affidavit, also does not suffice to

demonstrate the Board erred.          The Board had a strong basis to

describe this evidence as "cumulative" -- or, put otherwise, to

conclude   that   it   demonstrates    the   continuation    of   the   same

conditions described in Sugiarto's initial hearing.

            Nor do we find persuasive Sugiarto's contention that the

Board's opinion was too cursory.         We have previously explained


                                  -5-
that, in denying a motion to reopen, the Board "is not required to

dissect in minute detail every contention that a complaining party

advances."      Id. at 128.     All the Board must do is "articulate[] its

decision in terms adequate to allow a reviewing court to conclude

that the agency has thought about the evidence and the issues and

reached a reasoned conclusion."          Id.    Here, the Board did that: it

identified the relevant record materials, and it explained why they

were insufficient.

             Sugiarto's final challenge is also unavailing.                  She

argues    she    could   show    a   pattern    or   practice    of   religious

persecution in Indonesia, see 8 C.F.R. § 1208.13(b)(2)(iii), and

thus     that   the   Board     erred    by    requiring   her   to   show    an

individualized risk of harm.            But even if Sugiarto could show a

pattern or practice, it would not excuse her failure to show

changed country conditions -- the threshold requirement she must

satisfy because she was late in filing her motion to reopen.

Because we conclude the Board did not abuse its discretion in

concluding that Sugiarto failed to make that threshold showing, we

must deny her petition for review.




                                        -6-